Exhibit 10.1

[qdlogogreen.jpg]


Mr. Robert Hagemann
16 Rochambeau Road
Pompton Plains, NJ 07444




Dear Bob,


This letter will formalize the arrangement between you and Quest Diagnostics
Incorporated (“the Company”) relative to services you will render to the
Company. The terms of the agreement between you and the Company are as follows:


1.    Services. You agree to provide consulting services to the Company as may
be requested from time to time by the Company's Chief Executive Officer or his
designee. These services will be in addition to and will in no way diminish
those consulting hours which you are already obligated to provide to the Company
pursuant to Section 7(b) of the Executive Officer Severance Plan.


2.    Compensation. The Company agrees to pay you a total amount of $633,035.00
on December 20, 2013.


3.     Term. The term of this agreement shall commence on August 1, 2013 and
shall terminate on February 28, 2014.
 
4.    No Services to Competitors. During the term of this Agreement, and for a
period of six (6) months following its termination for any reason, you will not
provide services, directly or indirectly, in any capacity, whether as an
employee, consultant, independent contractor, or otherwise, to any person or
entity that provides products or services that compete with the business of the
Company. If so requested in writing by you, the Company will advise you promptly
in writing in advance (but in no case later than thirty (30) calendar days) as
to whether, in its reasonable discretion, the Company views any proposed
activity contemplated by you as constituting a competing business.


5.    Confidential Information. You acknowledge that the information,
observations, and data obtained by you during the course of your performance
under Agreement concerning the business and affairs of the Company and its
affiliates are the property of the Company. Therefore, you agree that you will
not disclose to any unauthorized person or use for your own account any such
information, observations, or data without express written consent, unless and
to the extent that the aforementioned matters become generally known to and
available for use by the public other than as a result of your acts or omissions
to act. You also agree to deliver to the Company at the termination of this
Agreement, or at any other time the Company may request in writing, all
memoranda, notes, plans, records, reports and other documents (and copies
thereof) relating to the business of the Company and its affiliates which you
may then possess or have under your control.


6.    Entire Agreement/Modification. This Agreement contains the complete
agreement and understanding among the parties and supersedes and preempts any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the consulting




--------------------------------------------------------------------------------

Exhibit 10.1

services to be provided pursuant to this Agreement. It may be modified only by a
written addendum, signed by both parties, indicating intent to modify this
agreement.


7.    Successors and Assignees. This Agreement shall be enforceable by you and
the Company and their respective successors and assignees, provided that your
rights and obligations under this Agreement shall not be assignable.


8.    Waiver. No waiver of any breach or failure by either party to enforce any
of the terms or conditions of this Agreement at any time will, in any manner,
limit or waive such party's right thereafter to enforce and to compel strict
compliance with every term and condition hereof.


9.    Independent Contractor. You acknowledge and agree that you shall provide
services under this Agreement as an independent contractor and not as an
employee of the Company. As such, you are not eligible to participate in any
employee benefits provided by the Company to its employees, including pension
and retirement savings benefits, health and welfare benefits, workers'
compensation insurance, or other employee plans sponsored by the Company for any
of its employees. You assume full responsibility and liability for the payment
of any taxes due on money received by you under this Agreement. Finally, you
will not represent yourself to be employed by the Company, nor represent that
you are authorized to represent the Company or obligate the Company with respect
to any matters not expressly provided in this Agreement.


Quest Diagnostics Incorporated








By: /s/ Jeffrey S. Shuman
Robert Hagemann








By: /s/ Robert Hagemann
Date: July 31, 2013
Date: July 31, 2013





